UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Quarterly Period Ended: December 31, 2015 o Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Transition Period From to Commission File Number:000-29621 XSUNX, INC. (Exact name of registrant as specified in its charter) Colorado 84-1384159 (State of incorporation) (I.R.S. Employer Identification No.) 65 Enterprise, Aliso Viejo, CA 92656 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (949) 330-8060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, during the preceding twelve (12) months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of common stock issued and outstanding as of February 12, 2016 was 714,560,354. Table of Contents TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Qualitative and Quantitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Mine Safety Disclosure 17 Item 5. Other Information 17 Item 6. Exhibits 18 Signatures 19 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. XSUNX, INC. CONDENSED BALANCE SHEETS December 31, 2015 September 30, 2015 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Cost in excess of billing Prepaid expenses Total Current Assets PROPERTY & EQUIPMENT Office & miscellaneous equipment Machinery & equipment Less accumulated depreciation ) ) Net Property & Equipment TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Credit card payable Accrued expenses Accrued interest on notes payable Billing in excess of cost - Deferred revenue - Derivative liability Promissory note, related party - Convertible promissory note, related party - Convertible promissory notes, net of $56,564 and $64,582 in discounts Total Current Liabilities TOTAL LIABILITIES SHAREHOLDERS' DEFICIT Preferred stock 50,000,000 shares authorized, shares issued and outstanding designated as follows: Preferred Stock Series A, $0.01 par value, 10,000 authorized 5,000 and 5,000 shares issued and outstanding, respectively 50 50 Common stock, no par value; 2,000,000,000 authorized common shares 704,918,657 and 704,918,657 shares issued and outstanding, respectively Additional paid in capital Paid in capital, common stock warrants Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 3 Table of Contents XSUNX, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31, 2015 December 31, 2014 SALES COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Depreciation and amortization expense TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS BEFOREOTHER INCOME/(EXPENSES) ) ) OTHER INCOME/(EXPENSES) Loss on commitment fees - ) Gain on sale of asset - Gain on conversion of debt and change in derivative liability Interest expense ) ) TOTAL OTHER INCOME/(EXPENSES) NET INCOME (LOSS) $ ) $ BASIC AND DILUTED LOSS PER SHARE $ ) $ WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC DILUTED The accompanying notes are an integral part of these financial statements 4 Table of Contents XSUNX, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended December 31, 2015 December 31, 2014 CASH FLOWS FROM OPERATING ACTIVITIES: Net income ( loss) $ ) $ Adjustment to reconcile net loss to net cash used in operating activities Depreciation & amortization Commitment fees - Gain on sale of asset ) - Gain on conversion of debt and change in derivative liability ) ) Amortization of debt discount recorded as interest expense - Change in Assets and Liabilities: (Increase) Decrease in: Accounts receivable ) ) Cost in excess of billing ) - Prepaid expenses ) ) Increase (Decrease) in: Accounts payable Accrued expenses Billing in excess of cost - Deferred revenue ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets - NET CASH PROVIDED BY INVESTING ACTIVITIES - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from convertible promissory notes Payments on convertible promissory notes ) - Proceeds from related party promissory notes NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF YEAR CASH, END OF YEAR $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $
